UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2014 Commission file number 000-50099 IMAGING3, INC. (Exact name of registrant as specified in its charter) California 95-4451059 (State of Incorporation) (I.R.S. Employer Identification No.) 3022 North Hollywood Way, Burbank, California 91505 (Address of principal executive offices) (Zip Code) (818) 260-0930 Registrant’s telephone number, including area code Securities registered pursuant to Section 12(g) of the Act: Title of Each Class Name of Each Exchange On Which Registered COMMON STOCK OTC Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yeso No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yeso No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes o No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No x Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Yeso No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The aggregate market value of voting stock held by non-affiliates of the registrant was approximately $0 as of June 30, 2014 (computed by reference to the fact that no last sale price of a share of the registrant’s Common Stock on that date was reported by any securities exchange or public securities trading market.) There were 214,492,393 shares outstanding of the registrant’s Common Stock as of October 30, 2015. Table of Contents TABLE OF CONTENTS PART I ITEM 1 Business 2 ITEM 1A Risk Factors 15 ITEM 2 Properties 19 ITEM 3 Legal Proceedings 19 ITEM 4 Mine Safety Disclosures 19 PART II ITEM 5 Market for Registrant’s Common Equity,Related Stockholder Matters, and Issuer Purchases of Equity Securities 20 ITEM 6 Selected Financial Data 21 ITEM 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 ITEM 8 Financial Statements and Supplementary Data 26 ITEM 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 48 ITEM 9A Controls and Procedures 48 ITEM 9B Other Information 49 PART III ITEM 10 Directors, Executive Officers, and Corporate Governance 50 ITEM 11 Executive Compensation 54 ITEM 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 57 ITEM 13 Certain Relationships and Related Transactions, and Director Independence 57 ITEM 14 Principal Accounting Fees and Services 58 PART IV ITEM 15 Exhibits, Financial Statement Schedules 59 SIGNATURES 61 Table of Contents PART I ITEM 1. BUSINESS General Imaging3, Inc. has developed a proprietary medical technology designed to produce 3D medical diagnostic images in real time.In the future, healthcare workers using Imaging3 devices will potentially be able to instantly view 3D, high-resolution images of virtually any part of the human body. History We were founded as Imaging Services, Inc. on October 29, 1993 by Dean Janes.We initially served as a low cost, third party service alternative for equipment made by Orthopedic Equipment Company Medical Systems (“OEC”).OEC is the largest manufacturer of mobile surgical C-arms with over a 60% market share in the United States.A C-arm is an integral component of a fluoroscopic imaging system used for various types of surgery.Management believes that prior to our inception, no company existed solely focused on providing third party service for OEC equipment. In early 1994, Imaging3 began offering upgrades for OEC C-arms.Our most successful upgrade was a CCD (Charged Coupled Device) camera, which improved the image quality of older systems to be comparable with that of brand new products.This offering became so successful that we integrated this upgrade with used OEC C-arms and built custom units for NASA, Harvard, University of California at Irvine, University of California at Davis, Baylor University, Baxter Healthcare, and other prestigious healthcare organizations.Later that year, Imaging3 applied for and received United States Food and Drug Administration approval for this device, described as the NASA II CCD C-arm. In mid-1995, Imaging3 purchased the assets of ProMedCo.ProMedCo had an exclusive agreement with OEC to remanufacture OEC C-arms for OEC Medical Systems.Though the purchase did not transfer the agreement, it eliminated one of our competitors and provided a substantial inventory of replacement parts.Access to these replacement parts allowed us to increase immediately our production levels and created the opportunity to remanufacture OEC’s complete product line, thereby increasing the models we could offer our customers.Also, this purchase allowed us to enter the lucrative parts sales business. In 2000, we continued our expansion by purchasing a sales company in San Diego, California.This asset purchase brought an extensive database with the contact information for over 43,000 physicians, hospitals, medical centers and surgery centers as well as a streamlined automated sales force.Also, as part of this expansion, several key employees, most of whom were former employees of OEC, were hired to increase our service presence in Arizona, Washington, Nevada, Florida, and Hawaii with a national service presence as the ultimate goal.In 2002, we closed our San Diego office and consolidated our operations in Burbank, California. On February 19, 2002, a fire gutted our principal operating facility, causing an estimated $4.3 million in damage.The 10,800-square-foot structure was subsequently rebuilt and we reoccupied it until 2015, when we moved to our new address.In the interim, we leased temporary facilities.The damage to the building and the loss of our equipment were partially covered by liability insurance.Nevertheless, the fire disrupted our operations. In order to better position us for our future direction away from service and toward providing proprietary medical imaging products, we changed our name from Imaging Services, Inc. to Imaging3, Inc. on August 20, 2002. In April 2007, we completed building our first prototype medical diagnostic imaging device.On November 25, 2009, we filed with the FDA a 510(k) application for approval of our medical diagnostic imaging device for sale in the United States.On October 28, 2010, we received a letter from the FDA responding to our application by rejecting our position that our medical device is substantially equivalent to prior devices and therefore rejecting our 510(k) application to have our device approved for commercial sale and use as a Class II device.We disagree with the FDA’s position and plan to re-file our application with additional information supporting our application for clearance.Assuming that the FDA grants approval of our revised application, we intend to follow up and apply to sell the product in the European and then worldwide markets. 2 Table of Contents Vuksich Litigation In May of 2012, John M. Vuksich (“Vuksich”), a shareholder who alleges to hold shares or proxies totaling more than 30,000,000 shares in the Company (approximately 5.95 % of the outstanding stock in the Company at the time of the filing prior to the Company’s bankruptcy filing), filed a shareholder derivative action in the Los Angeles County Superior Court against the Company or (the “Vuksich Litigation”). In that litigation, Vuksich challenged certain corporate actions taken by the Company beginning in 2010, including the Company’s amendments to its articles of incorporation authorizing the Company to increase the authorized number of shares of common stock and to authorize the issuance of preferred stock. Among other things, Vuksich sought an order voiding certain other financing agreements and sought an order compelling the Company to fill vacancies on its Board of Directors. The Vuksich Litigation, which sought to alter the equity structure and management of the Company, required the Company to expend its already-limited resources both in terms of management time and attorney’s fees. Although the Company believed that the Vuksich Litigation could and would be defeated, it decided that the resources of the Company were better directed towards its business objectives in an effort to create value for the Company’s stakeholders. There are currently four appeals pending in the “Vuksich Litigation.” If the Ninth Circuit Court of Appeals reverses the Bankruptcy Court and the District Court in any of these appeals, it could have a negative effect on the confirmed Plan: • Order Denying Motion to Dismiss Chapter 11 Case, Case No.: 13-56695 (9thCir.), appeal filed September 30, 2013, appealing the District Court’s dismissal of the initial appeal of the order. • Order Disallowing Claims Nos. 23 and 24, Case No.: 14-55499 (9th Cir.), appeal filed March 31, 2014, appealing the District Court’s order affirming the order of the Bankruptcy Court. • Order Denying Motion for Abandonment of Potential Claims Against Officers and Directors, Case No.: 14-55521 (9th Cir.), appeal filed April 2, 2014, appealing the District Court’s order affirming the order of the Bankruptcy Court. • Order Confirming Debtor’s First Amended Plan, Case No.: 14-55466 (9th Cir.), appeal filed March 24, 2014, appealing the District Court’s order affirming in part and reversing in part the order of the Bankruptcy Court. Bankruptcy Reorganization Plan As a result in part of the Vuksich Litigation, on September 13, 2012, the Company filed a voluntary Chapter 11 petition with the federal bankruptcy court in Los Angeles, California.On or about July 9, 2013, our Plan of Reorganization (“Plan”) was approved by the United States Bankruptcy Court.On July 30, 2013, the order confirming the Company’s Plan became effective.The Plan adopted by Imaging3, Inc. is a reorganizing plan.Payments under the Plan were made by utilizing existing cash on hand, borrowings on a secured and unsecured basis, future cash flow, if any, capital raised through the sale of our common stock in private placements, and by conversion of debt to equity. For accounting purposes and convenience, the Effective Date was deemed to be July 1, 2013. There was very little activity between July 1, 2013 and July 30, 2013. The following is a brief summary of the Plan as adopted on the Effective Date: Administrative expenses are claims for costs or expenses of administering the Company’s Chapter 11 case, and for other expenses incurred during the Chapter 11.The Bankruptcy Code requires that all administrative claims be paid on the Effective Date of the Plan, unless a particular claimant agrees to a different treatment.The Company paid approximately $463,146 on the Effective Date for administrative expenses.Priority tax claims are certain unsecured income, employment and other taxes.The Company is paying approximately $71,974 of priority tax claims to the IRS, Los Angeles County, California State Board of Equalization and City of Los Angeles in monthly installments, plus interest, through September 2017.Secured claims are claims secured by liens on the Company’s property.The Company has agreed to pay approximately $105,525 in cash installments, $60,247 of which are over 36 months and $45,278 of which is a one-time payment due in September 2015, for certain secured claims.The Company issued approximately 38,290,480 shares of new common stock to pay approximately $1,073,033 of outstanding debt owed to the Class 3 Creditors (Gemini Master Fund, Ltd, Alpha Capital Anstalt, and Brio Capital, L.P.), whereupon their liens on Company assets were released.In addition, the Company issued approximately 18,148,696 new warrants to purchase common stock to Gemini and Alpha, exercisable for a period of ten years from the Effective Date at $0.000001 per share.The Company issued approximately 15,994,749 shares of new common stock to creditors represented by Jeffrey K. Lee as their collateral agent to pay approximately $298,142 of additional secured claims.An additional 58,823,965 shares of new common stock are authorized to be issued by the Company to creditors represented by Dane Medley as their collateral agent to raise up to $1,000,000 of financing for the Company before and after the Effective Date, which may be in the form of collateralized debt. After the Effective Date, the Company issued 40,057,289 for $744,577 of notes and accrued interest, which represented a portion of the $1,000,000 it was authorized to raise. 3 Table of Contents General unsecured claims are unsecured claims not entitled to priority.The Company paid approximately $1,936,402 of unsecured claims by issuing 21,513,051 shares of its new common stock pro rata among the holders of such debt.An unsecured claim for $359,938 owed to Dean Janes, the former Chief Executive Officer of the Company, was paid in full by issuance of 3,986,949 shares of new common stock to him on the Effective Date. In addition, Dean Janes received 10,200,000 shares of new common stock, which was given to him by the Class 3 Creditors out of shares they would have received pursuant to the Chapter 11 Reorganization Plan. The Company’s common stockholders were issued 8,500,000 shares of new common stock in the Company, and all of their old common stock was cancelled.All old outstanding preferred stock was also cancelled.All options to acquire old common stock and warrants to purchase securities of the Company outstanding immediately prior to the Effective Date were cancelled and extinguished on the Effective Date. On the Effective Date, the Plan provided for the Company to adopt a new equity incentive plan authorizing the award of up to 15% of the shares of new common stock outstanding from time to time, to the Company’s employees, officers, directors and consultants in the form of stock option grants, restricted stock grants or stock awards, as determined by the Company’s board of directors.The Company has not yet adopted such an equity incentive plan, but intends to do so in the future. As of October 30, 2015, the Company is in default on certain of its covenants under the Plan.See “Item 8. Financial Statements and Supplementary Data – Notes to Financial Statements – Footnote 13, Commitments and Contingencies – Litigation” for a description of the status of the Company’s implementation of and compliance with the Chapter 11 Reorganization Plan, and its delinquencies under the Plan as of October 30, 2015. Business Operations Imaging3 technology has the potential to contribute to the improvement of healthcare.Our technology is designed to cause 3D images to be instantly constructed using high-resolution fluoroscopy.These images can be used as real time references for any current or new medical procedures in which multiple frames of reference are required to perform medical procedures on or in the human body.Management believes that Imaging3 technology has extraordinary market potential in an almost unlimited number of medical applications, including: · Trauma Center.Imaging3 technology would allow a surgeon to immediately view exactly where a bullet is lodged in a gunshot victim.At any point during the procedure, the surgeon could continue to view 3D images in real-time. · Cardiology.Imaging3 technology could provide a 3D view of a heart and allow a cardiologist to record the heartbeat in real-time.The entire heart would be visible, including veins that are wrapped around the “back” side. · Pain Management.Imaging3 technology could provide a 3D view of the spine, nerve endings, and injection points and help guide the needle for spinal procedures.3D images in real-time could also be used to view disk compression. · Neuro-vascular.Imaging3 technology could provide a 3D view of the skull and brain to diagnose neuro-vascular diseases.3D images in real-time could be used to view the rupture of vessels or arterial blockages diminishing blood flow to the brain. · Orthopedic.Imaging3 technology could provide a 3D view of bones and joints to help diagnose orthopedic conditions.An orthopedic surgeon could view a 3D image in real-time to line up a screw with the hole in a hip pinning. · Vascular.Imaging3 technology could provide a 3D view of veins throughout the body.After injecting dye, a 3D image in real-time could pinpoint clots and occlusions and help diagnose vascular diseases. Multi-function Device A diagnostic medical imaging device built with Imaging3 technology can perform several functions and can potentially replace or supplement a number of existing devices, resulting in considerable cost savings for hospitals and healthcare centers.These functions include: · Perform real-time, 3D medical imaging; · Emulate a computerized tomography scanner (at a fraction of the capital cost); and · Perform standard fluoroscopy. Our management believes that this multi-function capability will be especially attractive in foreign markets, where the cost of a computed tomography (“CT”) scanner is beyond the means of most hospitals and healthcare centers. 4 Table of Contents Existing Base of Business to Launch a Proprietary Product Imaging3 is an established company with revenues and an industry reputation.While we began as a service provider, we quickly expanded to include equipment and parts sales, both new and renewed.Management believes that Imaging3 was one of the largest remanufacturer of C-arms in the world, prior to its bankruptcy in September 2012.We offered new, demonstration, remanufactured, refurbished, and pre-owned systems in all price ranges from every major manufacturer including OEC, General Electric, Philips, Siemens, FluoroScan, XiScan and Ziehm.We currently supply full-size, compact and mini C-arms. Management believes that Imaging3 was also one of the largest distributor of C-arm tables in the United States.We currently offer new, demonstration, remanufactured, refurbished, and pre-owned C-arm tables.We also supply pain management tables, surgery tables, urology tables, and vascular tables, primarily on a fulfillment basis.We generally do not stock inventory.Imaging3’s management intends to use our base of operations and distribution channels to launch our new medical imaging devices business, based on our breakthrough Imaging3 technology. Business and Revenue Models Our business strategy is straight-forward: (1) maintain our base of C-arm remanufacturing and service business, and, assuming we achieve the FDA approval we are seeking: (2) develop medical diagnostic imaging devices based on our breakthrough Imaging3 technology for the $5 billion medical imaging market, (3) sell our new medical diagnostic imaging devices directly to healthcare providers, as well as through channel partners and distributors, and (4) license our breakthrough Imaging3 technology to other medical diagnostic imaging device manufacturers. Our management believes that most of our future revenues will come from the sale of medical imaging devices, based on our Imaging3 technology.Other revenues are expected to be derived from the licensing of our proprietary technology to other medical diagnostic imaging device manufacturers.The smallest portion of our future revenue is projected to come from the sale and service of C-arms and tables. Proprietary Technology Patent On June 23, 2004, U.S. Patent No. 6,754,297 was granted in the name of Dean Janes, entitled Apparatus and Method for Three-Dimensional Real-Time Imaging System.The rights to this patent have been assigned to us. Abstract of the Patent Disclosure A computing device in a three-dimensional imaging system utilizes a plurality of distance readings and reference readings from at least one subject sensor to determine a subject location and a subject volume and establish a base three-dimensional map of a subject.A plurality of two-dimensional image exposures along with a plurality of associated reference locations are created by rotating an image source and an image receptor around an inner circumference of an imaging gantry.The plurality of two-dimensional image exposures is digitized to create a plurality of digital two-dimensional image exposures.The computing device receives the plurality of digital two-dimensional image exposures and the plurality of associated reference locations.The overlaying, interpolating and pasting of the plurality of digital two-dimensional image exposures on the base three-dimensional map creates a base three-dimensional image exposure, which is displayed on a display device. General Description Real-time 3D medical diagnostic imaging will be accomplished by scanning the patient, either partially or completely in a 360-degree circumference under fluoroscopy (or other type of image exposure), utilizing a single or multiple x-ray source and image receptor.The information acquired under fluoroscopy (or other type of image exposure) will be digitized at a frame rate of between 30 to 60 frames per second.This information will be sent to a computer system to be incorporated into a three-dimensional image to be displayed on a computer monitor.The image created can then be manipulated and/or rotated to view the scanned image of the patient’s anatomy in any direction or orientation desired by the user.The user could then choose a specific area of the image to update.Once an area is selected, the computer displaying the image would then “gang” or align the x-ray source(s) and image receptor(s) to begin updating scans of new images to be overlaid upon the existing three-dimensional model.This process would then be updated and/or repeated as many times as necessary for the specific procedure to be completed.At any time, a new reference area or scan could be selected or initiated. 5 Table of Contents The “O” Device Part of our invention is based on an “O” device to create a circular gantry similar to that used with CT to scan a patient a full 360 degrees with fluoroscopic radiation.This approach is expected to allow imaging of the patient from any frame of reference or angulation (current medical imaging devices are limited to 150 degrees to 360 degrees with mechanical orientation or manipulation). 3D imaging requires an “O” device to scan the patient in increments of 360 degrees to allow construction of a three-dimensional image.By scanning the patient in 360 degrees and acquiring images at 30 to 60 frames per second, management believes a three-dimensional image can be constructed. Imaging3 Technology Differs from Other Approaches The “O” device approach is similar to that used in a CT scan.The difference is CT is used to image a “slice” of the anatomy and not intended for real-time fluoroscopic imaging.The slice is obtained by using a fulcrum reference point and rotating the X-ray source and image receptor in reference to that point.This basic geometry creates a 2D image in any depth desired, in any region of the body.The “O” device would use a similar fulcrum point to reference depth, but the scan would not create a slice but instead a real-time image captured at 30 to 60 frames per second in 360 degrees.Further, management believes that the “O” device would be used for conventional fluoroscopic imaging with the advantage of positioning the X-ray source and receptor at any angulation desired. Currently, 3D imaging is used only for reconstructive post processing reference images.Magnetic resonance imaging (“MRI”), CT and ultrasound currently have this capability.The 3D images are created by multiple scans of 2D images that require a long period of time to process into a three-dimensional image.The image created is then used only for reference, not real-time manipulation in the body.We anticipate that our 3D images will be constructed almost instantly and will be available to be used as real-time references whenever multiple frames of reference are required to perform medical procedures on or in the human body. The Market We compete in the medical diagnostic imaging market and this market has never been healthier than it is today.This vitality is due primarily to continual technological improvements that lead to faster and better resolution imaging, greater patient safety, and the provision of these capabilities to a growing and aging population.The result has been a vigorous competition to create the most cost-effective diagnostic imaging systems. Diagnostic imaging is an evolving part of modern medicine and is now entering a new era of digital imaging.The field has evolved from the early X-rays by Roentgen over 100 years ago to imaging of organs by CT and MRI that are 20 years old.Medical imaging is used for diagnosis in the leading causes of death, heart attacks, strokes, and cancer.What was once called the radiology department is now called the diagnostic imaging department because of the wealth of new technologies available beyond x-rays. A trauma victim’s internal injuries are imaged with a CT scanner.Breast cancer, a leading cause of death in women, is detected with mammography and ultrasound. According to a Freedonia Group study, the medical imaging equipment market in the U.S. will register gains faster than the projected growth in national health expenditures. Growth is stimulated by an increasing incidence of patient procedures involving diagnostic imaging, partly the result of an aging population and partly reflecting advances in noninvasive imaging technology. Our management believes that opportunities exist not only for new companies in imaging products but also for software companies for image processing and Picture Archiving and Communication Systems networks.Technological developments continue, which consistently result in new products. Diagnostic imaging is an important part of medical diagnosis.It ranges from a dentist’s X-ray to find tooth decay to angiograms done to aid a cardiologist in performing an angioplasty.The aging baby boomer population will need the new imaging capabilities for cancer and heart disease detection.The revolution in medical imaging is being fueled not only by new medical imaging technology, but also by advances in computer hardware and software.New systems such as spiral CT or multi-slice CT would not be possible without today’s faster processors.Better software algorithms for image analysis and compression make the process more accurate and efficient.The growth of diagnostic imaging could be an important source of revenue for computer manufacturers and software companies specializing in diagnostic imaging. Industry Overview Diagnostic imaging services are noninvasive procedures that generate representations of the internal anatomy and convert them to film or digital media.Diagnostic imaging systems facilitate the early diagnosis of diseases and disorders, often minimizing the cost and amount of care required and reducing the need for costly and invasive diagnostic procedures. 6 Table of Contents Magnetic Resonance Imaging MRI involves the use of high-strength magnetic fields to produce computer-processed cross-sectional images of the body.Due to its superior image quality, MRI is the preferred imaging technology for evaluating soft tissue and organs, including the brain, spinal cord and other internal anatomy.With advances in MRI technology, MRI is increasingly being used for new applications such as imaging of the heart, chest and abdomen.Conditions that can be detected by MRI include multiple sclerosis, tumors, strokes, infections, and injuries to the spine, joints, ligaments, and tendons.Unlike x-rays and computed tomography, which are other diagnostic imaging technologies, MRI does not expose patients to potentially harmful radiation. MRI technology was first patented in 1974, and MRI systems first became commercially available in 1983.Since then, manufacturers have offered increasingly sophisticated MRI systems and related software to increase the speed of each scan and improve image quality.Magnet strengths are measured in tesla, and MRI systems typically use magnets with strengths ranging from 0.2 to 1.5 tesla.The 1.0 and 1.5 tesla strengths are generally considered optimal because they are strong enough to produce relatively fast scans but are not so strong as to create discomfort for most patients.Manufacturers have worked to gradually enhance other components of the machines to make them more versatile.Many of the hardware and software systems in recently manufactured machines are modular and can be upgraded for much lower costs than purchasing new systems. The MRI industry has experienced growth as a result of: · Recognition of MRI as a cost-effective, noninvasive diagnostic tool. · Superior soft-tissue image quality of MRI versus that of other diagnostic imaging technologies. · Wider physician acceptance and availability of MRI technology. · Growth in the number of MRI applications. · MRI’s safety when compared to other diagnostic imaging technologies, because it does not use potentially harmful radiation. · Increased overall demand for healthcare services, including diagnostic services, for the aging population. Positron Emission Tomography (“PET”) PET is a nuclear medicine procedure that produces pictures of the body’s metabolic and biologic functions.PET can provide earlier detection of certain cancers, coronary diseases or neurologic problems than other diagnostic imaging systems.It is also useful for the monitoring of these conditions. Computed Tomography In CT imaging, a computer analyzes the information received from an x-ray beam to produce multiple cross-sectional images of a particular organ or area of the body. CT imaging is used to detect tumors and other conditions affecting bones and internal organs. Other Services Other diagnostic imaging technologies include x-ray, single photon emission computed tomography, and ultrasound. Digital Imaging Technologies New techniques for the digital capture, display, storage, and transmission of x-ray images are poised to revolutionize the diagnostic imaging market.Although digital technologies and techniques have been in use in other diagnostic imaging areas (such as CT scans, MRI scans, and ultrasound), technical problems have kept x-ray technologies in the era of film.However, new methods of digitally capturing x-ray images are under development and promise to revolutionize x-ray imaging. The need to cut costs and improve services in healthcare delivery is driving the move to digital systems.The requirement for hospitals to implement electronic access to medical images and other types of information is now widely accepted and regarded as inevitable.The trend toward storing, distributing and viewing medical images in digital form is being fueled by both changes in the economic structure of the healthcare system and by rapidly evolving technologies.In particular, the new economics of health care will mandate a shift from film-based radiology to the electronic delivery of digital images, while new technology promises the additional benefit of vastly improved diagnostic power. Users of Diagnostic Imaging MRI and other imaging services are typically provided in one of the following settings: 7 Table of Contents Hospitals and Clinics Imaging systems are located in and owned and operated by a hospital or clinic.These systems are primarily used for the patients of the hospital or clinic, and the hospital or clinic bills third-party payors, such as health insurers, Medicare or Medicaid. Independent Imaging Centers Imaging systems are located in permanent facilities not generally owned by hospitals or clinics.These centers depend upon physician referrals for their patients and generally do not maintain dedicated, contractual relationships with hospitals or clinics.In fact, these centers may compete with hospitals or clinics that have their own systems to provide Imaging3 to these patients.Like hospitals and clinics, these centers bill third-party payors for their services. Outsourced Imaging systems, largely located in mobile trailers but also provided in fixed facilities, provide services to a hospital or clinic on a shared-service or full-time basis.Generally, the hospital or clinic contracts with the imaging service provider to perform scans of its patients, and the imaging service provider is paid directly by that hospital or clinic instead of by a third-party payor. Industry Challenges In a recent report, U.S. Medical Imaging Industry Outlook, Frost & Sullivan identified several challenges facing the diagnostic imaging industry.Low reimbursement rates have become a major challenge, not only for end users, but for manufacturers as well.Imaging reimbursements for many procedures may be inadequate given the expense of the equipment and the expertise required to create and interpret results. Lack of adequate compensation is a concern for all industry participants, as many healthcare centers are delaying or canceling purchases of high-priced items.Until the financial rewards for imaging are increased substantially, and definitively, low reimbursement will be the foremost hurdle for manufacturers. Competition Competitive Landscape The healthcare industry in general and the market for imaging products in particular is highly competitive.We compete with a number of companies, many of which have substantially greater financial, marketing, and other resources than we have.Our competitors include large companies such as General Electric, Philips, Siemens, Toshiba and Hitachi, which compete in most medical diagnostic imaging modalities, including x-ray imaging. A study by Theta Reports, Diagnostic Imaging Equipment and Systems World Market, identifies the following 17 key players in the medical diagnostic imaging market: · ADAC Laboratories · Eastman Kodak Co. · Fonar Corp. · Fuji Medical Systems U.S.A., Inc. · General Electric Medical Systems · Hitachi Medical Systems America, Inc. · Hologic, Inc. · Imaging Diagnostic Systems, Inc. · Imatron, Inc. · Lumisys, Inc. · Marconi Medical Systems · Philips Medical Systems Nederland BV · PhorMax Corp. · Siemens Medical Engineering Group · Sterling Diagnostic Imaging, Inc. · Trex Medical Corp. · Varian Medical Systems, Inc. 8 Table of Contents Direct Competitors At this time, we are not aware of any existing devices in the marketplace that provide 3D, real-time diagnostic medical imaging, with the exception of ultrasound. Ultrasound is a real-time tomographic imaging modality.Not only does it produce real-time tomograms of the position of reflecting surfaces (internal organs and structures), but it can also be used to produce real-time images of tissue and blood motion.However, ultrasound is a low-resolution imaging modality that does not produce an image as precise and clear as fluoroscopy.Our devices will rely instead on the use of fluoroscopy, a high-resolution imaging modality, to produce “live” x-ray images of living patients in 3D. Marketing and Sales Plan Marketing Strategy Our marketing strategy is to create a favorable environment to sell our medical diagnostic imaging devices.We intend to enhance, promote and support the fact that Imaging3 technology is the most complete and comprehensive medical diagnostic imaging solution available in the marketplace. Product and Service Differentiation According to our management, the differentiating attributes of Imaging3 technology will include: · The only 3D, real-time medical diagnostic imaging device in the market that will produce high resolution images; · Reasonably priced; · Easy-to-install; · Vast array of features; and · Highly reliable. The Imaging3 medical device will be reasonably priced because it will cost considerably less than comparable MRI and CT Scan machines.It will be easy to install because it is lighter and will be more mobile than the MRI and CT Scan machines.It will have more features than MRI and CT Scan machines because it will provide 3D instant real time images and real time CT emulation, which the other machines currently do not provide.Management believes that the Imaging3 medical device will be more reliable than competing MRI and CT Scan machines because it needs less radiation to provide its 3D images, and its assembled components are simpler, more efficient, and standard (i.e. “off-the-shelf”), rather than customized. Value Proposition Our value proposition is simple:diagnostic imaging devices with Imaging3 technology allow healthcare providers to easily produce 3D, real-time, high resolution images at a reasonable cost. Positioning Management believes that Imaging3 can be positioned as offering the superior solution for producing medical diagnostic images.Management believes that our unique advantage is that we can offer a diagnostic imaging solution that will allow healthcare providers to view real-time references for virtually any procedure.We plan to reposition our competitors by demonstrating that their offerings are inadequate compared to our device because they: · Do not provide 3D images; · Do not provide images in real-time; · Do not provide comparable high resolution images; and · Are too costly. Sales Strategy After undertaking a marketing campaign, we intend to aggressively sell our medical diagnostic imaging devices in the United States.International sales efforts will follow after achieving market penetration in the domestic marketplace. 9 Table of Contents Sales Margin Structure Our management believes that the majority of our sales will be derived from direct sales to customers, with the balance of sales derived from dealers and manufacturer’s representatives.As a result, the sales margin structure must be attractive to these independent organizations. · Direct Sales - Full suggested list price; · Dealers - 30% off suggested list price; and · Manufacturer’s Representatives - 10% commission. Target Market Segment Our management has identified general medical and surgical hospitals in the United States as our primary target market segment for Imaging3 technology.According to D&B/ iMarket, there are 12,041 general medical and surgical hospitals in the United States. Distribution Channels We plan to sell our Imaging3 medical diagnostic imaging devices through several channels of distribution, including: Direct Sales to End Users Our policy is to sell directly to end-users whenever possible.Our management expects that direct sales will occur most often with larger customers. Dealers and Manufacturers’ Representatives We plan to supplement our own field sales force by entering into agreements with dealers and manufacturers’ representatives.Because dealers and manufacturers’ representatives carry several product/service lines that are compatible with our products and services, Imaging3 plans to select dealers and manufacturers’ representatives carrying complementary and compatible products and services, as well as dealers and manufacturers’ representatives that sell dissimilar products and services yet are appropriate for their customers’ customer. We have working relationships with a number of independent organizations that help distribute our current product line.We expect to work with these independent organizations to help distribute diagnostic medical imaging devices built with Imaging3 technology.These organizations have well-established relationships with mid-size to large size customers.Many also provide specific vertical market applications. Executive Sales Because many of Imaging3’s large customers will tend to be top healthcare managers, it is important that our president and senior managers present our products to our large customers. Field Sales Force Management anticipates that the majority of our selling efforts to large accounts will be handled internally through our field sales force.We have chosen to use a direct sales force because our large accounts require considerable customer education and post-sales support directly from us.Management believes that our price points, pricing structure and profits are such that our cost of sales warrants a “person-to-person” selling strategy. Employees We currently employ 6 full-time individuals, all of whom are working at our leased offices at 3022 North Hollywood Way, Burbank, California 91505.Two of those 6 full-time employees are executive officers and directors of the Company, and the rest are employed in administrative, marketing, and sales positions. To support our need for technical staffing, we have established relationships with technical staffing organizations that continuously offer highly qualified personnel to meet our needs, both locally and from out of the area. 10 Table of Contents Intellectual Property Matters Our policy is to have all of our employees execute agreements that impose nondisclosure obligations on the employee and in which the employee has assigned to us (to the extent permitted by California law) all copyrights and other inventions created by the employee during employment with us.The rights underlying the application for the patent of the Imaging3 technology have been assigned to us.We have in place a trade secret protection policy that our management believes to be adequate to protect our intellectual property and trade secrets. Government Regulatory Approval Process All of our products are classified as Class II (Medium Risk) devices by the FDA and clinical studies with our products will be considered to be Non-Significant Risk Studies, except that our 510(k) application with the FDA for our proprietary medical imaging device has not yet been approved as a Class II device.Imaging3’s business is governed by the FDA and all products typically require 510(k) market clearance before they can be put in commercial distribution.We are also regulated by the FDA’s Quality Systems Regulation, which is similar to the ISO9000 and the European EN46000 quality control regulations. All of our products currently in production or manufactured by other vendors are approved for marketing in the United States under the FDA’s 510(k) regulations. A 510(k) is a pre-marketing submission made to the FDA to demonstrate that the device to be marketed is as safe and effective, that is, substantially equivalent, to a legally marketed device that is not subject to pre-market approval.Applicants must compare their 510(k) device to one or more similar devices currently on the U.S. market and make and support their substantial equivalency claims.A legally marketed device is a device that was legally marketed prior to May 28, 1976 (pre-amendments device), or a device which has been reclassified from Class III to Class II or I, a device which has been found to be substantially equivalent to such a device through the 510(k) process, or one established through Evaluation of Automatic Class III Definition.The legally marketed device(s) to which equivalence is drawn is known as the “predicate” device(s). Applicants must submit descriptive data and when necessary, performance data to establish that their device is substantially equivalent to a predicate device.The data in a 510(k) is to show comparability, that is, substantially equivalent of a new device to a predicate device. The FDA does not offer an opinion or determination of what submission is required.The FDA does provide a database of devices, classifications and Regulation numbers.In our research of this database we determined several Class II devices meet our criteria for submission.These devices are listed in the table below. Product Code Class Description Regulation IZG II System, X-ray, Photofluorographic JAB II System, X-ray, Fluoroscopic, Non-Image-I JAK II System, X-ray, Tomography, Computed This is a broad range of devices with which to compare our device functionality.The FDA requires the manufacturer to submit an application, whether it is a 510(k) or pre-market approval submission. Upon receipt of the submission, the FDA will respond within 30 to 45 days with their determination of acceptance of the submission, questions and/or comments to the submission or requests for more information. All of our current used rebuilt products are Class II devices, FDA approved through OEM for marketing.Once approved, the FDA will not require the manufacturer to resubmit an application or change the classification. They may, however, request further information about the product(s), manufacturer and GMP requirements.The devices currently sold by us are not manufactured by us.OEC Medical Systems is the original device manufacturer and responsible for the FDA submission of their original device(s).Imaging3 remanufactures OEC Medical Systems devices, thus we are not required to submit any FDA submission for these devices.In some instances, we have performed modifications to these devices to improve the devices functionality, and in these instances Imaging3 has submitted 510(k) applications.These modifications are to existing devices with existing classifications listed in the FDA database and cannot be reclassified.The FDA database listing for current products is listed below: Product Code Class Description Regulation IZL II System, X-ray, Mobile 11 Table of Contents As to our new product and its potential for classification, the FDA requires us, as the manufacturer, to submit an application in whichever classification we choose in the submission form we choose, meaning 510(k) or pre-market approval application.The FDA reviews the submission and determines whether the application is appropriately filed and in the correct submission format.The criteria they use for determination on a 510(k) is substantially equivalent, which is a comparative analysis of the manufacturer’s device in the submission with existing devices already approved by the FDA.This is the purpose of the FDA’s Device Classification Database, giving manufacturer’s products with approved submissions and categories of devices to compare new device submissions.A new type of device may not be found in the product classification database.If the device is a high risk device (supports or sustains human life, is of substantial importance in preventing impairment of human health, or presents a potential, unreasonable risk of illness or injury) and has been found to be not substantially equivalent to a Class I, II, or III (Class III requiring 510(k)), then a pre-market approval application will be required. If the FDA determines the new device must be classified as a Class III device, the FDA may still allow the device submission to be a 510(k) submission.Class III devices, which are equivalent to devices legally marketed before May 28, 1976 may be marketed through the pre-market notification (510(k)) process until the FDA has published a requirement for manufacturers of that generic type of device to submit pre-market approval data. Class III devices are usually those that support or sustain human life, are of substantial importance in preventing impairment of human health, or which present a potential, unreasonable risk of illness or injury. Examples of Class III devices which require a pre-market approval include replacement heart valves, silicone gel-filled breast implants, and implanted cerebella stimulators. Our new product, the “Real-time 3D Imaging Device” is expected to be submitted as Product Code “IZG,” Device Class II, “System, X-ray, Photofluorographic,” Regulation Number 892.1730, since this is the closest device description.The FDA may at its own choosing and determination wish to reclassify this device as a Class III, which we believe is unlikely, since the majority of our device functions are similar to existing products currently being marketed and as classified above. If the FDA determines to classify this device as a Class III device, then a pre-market approval application must be filed.The pre-market approval application is the most stringent type of device marketing application required by the FDA.The applicant must receive FDA approval of its pre-market approval application prior to marketing the device.Pre-market approval is based on a determination by the FDA that the pre-market approval contains sufficient valid scientific evidence to assure that the device is safe and effective for its intended use(s).An approved pre-market approval application is, in effect, a private license granting the applicant (or owner) permission to market the device. The pre-market approval owner, however, can authorize use of its data by another. The pre-market approval applicant is usually the person who owns the rights, or otherwise has authorized access, to the data and other information to be submitted in support of FDA approval.This person may be an individual, partnership, corporation, association, scientific or academic establishment, government agency or organizational unit, or other legal entity.The applicant is often the inventor/developer and ultimately the manufacturer. FDA regulations provide 180 days to review the pre-market approval application and make a determination.In reality, the review time is normally longer.Before approving or denying a pre-market approval application, the appropriate FDA advisory committee may review the pre-market approval application at a public meeting and provide the FDA with the committee’s recommendation on whether or not the FDA should approve the submission. After the FDA notifies the applicant that the pre-market approval application has been approved or denied, a notice is published on the Internet (1) announcing the data on which the decision is based, and (2) providing interested persons an opportunity to petition the FDA within 30 days for reconsideration of the decision. A pre-market approval application is a scientific, regulatory documentation to the FDA to demonstrate the safety and effectiveness of the Class III device.There are administrative elements of a pre-market approval application, but good science and scientific writing is a key to the approval of a pre-market approval application.If a pre-market approval application lacks elements listed in the administrative checklist, the FDA will refuse to accept a pre-market approval application and will not proceed with the in-depth review of scientific and clinical data.If a pre-market approval application lacks valid clinical information and scientific analysis based on sound scientific reasoning, it will delay the FDA’s review and approval.Pre-market approval applications that are incomplete, inaccurate, inconsistent, omit critical information, and are poorly organized have resulted in delays in consideration. Three categories of the pre-market approval application are very important: Technical Sections. The technical sections containing data and information should allow the FDA to determine whether to approve or disapprove the application.These sections are usually divided into non-clinical laboratory studies and clinical investigations. 12 Table of Contents Non-clinical Laboratory Studies’ Section. The non-clinical laboratory studies’ section includes information on microbiology, toxicology, immunology, biocompatibility, stress, wear, shelf life, and other laboratory or animal tests. Non-clinical studies for safety evaluation must be conducted in compliance with 21CFR Part 58 (Good Laboratory Practice for Nonclinical Laboratory Studies). Clinical Investigations Section. The clinical investigations section includes study protocols, safety and effectiveness data, adverse reactions and complications, device failures and replacements, patient information, patient complaints, tabulations of data from all individual subjects, results of statistical analyses, and any other information from the clinical investigations. Any investigation conducted under an Investigational Device Exemption must be identified as such. We are listed with the FDA as a new device manufacturer, our Registration Number is 20300565, and our Owner Operator Number is 9023393.Though we do not currently manufacture new devices, the FDA requires our registration as a remanufacturer. Imaging3 is subject to the FDA’s Radiological Health Program, under the Center for Devices Radiological Health division of the FDA. We must be in compliance with Good Manufactures Practices (“GMP”), Quality Control, and Medical Device Reporting (“MDR”).The FDA may from time to time, usually every two to three years, audit us for compliance.In these audits the FDA reviews documents, interviews management and reviews all procedures. The current GMP requirements set forth in the Quality System (“QS”) regulation are promulgated under Section 520 of the Federal Food, Drug and Cosmetic (“FFD&C”) Act.They require that domestic or foreign manufacturers have a quality system for the design, manufacture, packaging, labeling, storage, installation, and servicing of finished medical devices intended for commercial distribution in the United States.The regulation requires that various specifications and controls be established for devices; that devices be designed under a quality system to meet these specifications; that devices be manufactured under a quality system; that finished devices meet these specifications; that devices be correctly installed, checked and serviced; that quality data be analyzed to identify and correct quality problems; and that complaints be processed. Thus, the QS regulation helps assure that medical devices are safe and effective for their intended use.The FDA monitors device problem data and inspects the operations and records of device developers and manufacturers to determine compliance with the GMP requirements in the QS regulation. The MDR regulation provides a mechanism for the FDA and manufacturers to identify and monitor significant adverse events involving medical devices. The goals of the regulation are to detect and correct problems in a timely manner. Although the requirements of the regulation can be enforced through legal sanctions authorized by the FFD&C Act, the FDA relies on the goodwill and cooperation of all affected groups to accomplish the objectives of the regulation. The statutory authority for the MDR regulation is Section 519(a) of the FFD&C Act as amended by the Safe Medical Devices Act of 1990.The Safe Medical Devices Act of 1990 requires user facilities to report: · Device-related deaths to the FDA and the device manufacturer; · Device-related serious injuries to the manufacturer, or to the FDA if the manufacturer is not known; and · Submit to the FDA on an annual basis a summary of all reports submitted during that period. When a problem arises with a product regulated by the FDA, the agency can take a number of actions to protect the public health. Initially, the agency works with the manufacturer to correct the problem voluntarily.If that fails, legal remedies include asking the manufacturer to recall a product, having federal marshals seize products if a voluntary recall is not done, and detaining imports at the port of entry until problems are corrected.If warranted, the FDA can ask the courts to issue injunctions or prosecute those that deliberately violate the law.When warranted, criminal penalties including prison sentences are sought. Once on the market, there are post-market surveillance controls with which a manufacturer must comply. These requirements include the Quality Systems (also known as Good Manufacturing Practices), and Medical Device Reporting regulations. The QS regulation is a quality assurance requirement that covers the design, packaging, labeling and manufacturing of a medical device. The MDR regulation is an adverse event reporting program. We are also required to report under the MDR requirements, which are for injuries and deaths, of which we have had none since our registration. 13 Table of Contents For all devices manufactured or remanufactured by us, the FDA may request updated information regarding any device with a previously approved 510(k) or pre-market approval submission.If any substantial changes are made to existing approved devices, the FDA may require a 510(k) supplement submission, which, in most cases, does not require the manufacturer to delay production or marketing of the modified device.As with all applications, this determination lies entirely with the FDA. Our last audit with the FDA was in 2010 and we expect a new audit to take place shortly after our new device is resubmitted to the FDA in a 510(k) application. In an audit performed by the FDA, our records for service and repair, quality control, device labeling and serial number tracking are reviewed.If the FDA finds issues of non-compliance they issue a letter requesting correction, giving us 30 days to correct the non-compliance.Extensions can be requested to reply, but most issues, if any, can be handled in a 30-day period. Since our registration with the FDA in 1995, we have had two audits.We did not receive any notice or correspondence of non-compliance due to those audits.We received only one suggestion regarding our record keeping process, which addressed preventive maintenance forms being included in all customer files for which we provide service. We have had no instances of non-compliance with either the FDA or the State of California.The consequences of non-compliance range from a letter stating non-compliance and a period to cure, suspension of manufacturing and distribution, to fines and suspension of operations. We intend to seek to obtain FDA approval of our proprietary medical imaging device in 2016, although we cannot assure that this approval will be granted when expected.All of our marketing efforts for the new device must start from the date the FDA approves the device to be marketed.Since we are already registered with the FDA as a new device manufacturer and have been through an audit performed by the FDA, the FDA is already familiar with us and our processes. The FDA may wish to obtain updated information about us and may require more time to process our planned 510(k) resubmission than estimated. To enter the European market, our products as well as our quality assurance systems will have to be approved and certified by an authorized certifying body such as Technischer Uberwachungsverein; English translation: Technical Inspection Association(“TUV”), Underwriters Laboratories (“UL”) or British Standards Institute (“BSI”). In the future, we may plan to go through this process as a part of our overall enhancement of the quality systems. TUV, UL and BSI are all standards testing companies assisting manufactures to comply with published standards, regulatory standards and laws necessary for marketing devices throughout the world and the United States. These three companies provide the UL and CE (the European equivalent of the UL mark in the United States) marks, demonstrating compliance with the standards and laws. TUV is a Nationally Recognized Testing Laboratory and Safety Checklist Contractors certified, providing a full suite of services, including CE Marking assistance, electromagnetic compatibility, electrical & mechanical testing, and many additional global conformity assessment services that help companies gain product compliance to enter individual country markets. UL is an independent, not-for-profit product-safety testing and certification organization.They have tested products for public safety for more than a century.Since their founding in 1894, they have held the undisputed reputation as a leader in product- safety testing and certification within the United States.Management believes that by building on their household name in the United States, UL is becoming one of the most recognized, reputable conformity assessment providers in the world.Today, their services extend to helping companies achieve global acceptance, whether for an electrical device, a programmable system, or an organization’s quality process. BSI exists to help industry develop new and better products and to make sure that products meet current and future laws and regulations.It tests products from medical devices to fire extinguishers to lamps for football stadiums against published standards. Far East, Middle East, Eastern European, and Latin American markets have different regulatory requirements. We intend to comply with applicable requirements if and when we decide to enter those markets. 14 Table of Contents Other Government Regulations The delivery of health care services has become one of the most highly regulated of professional and business endeavors in the United States.Both the federal government and individual state governments are responsible for overseeing the activities of individuals and businesses engaged in the delivery of health care services. Federal law and regulations are based primarily upon the Medicare and Medicaid programs.Each of these programs is financed, at least in part, with federal funds.State jurisdiction is based upon the state’s interest in regulating the quality of health care in the state, regardless of the source of payment.We believe that we are materially complying with applicable laws, however, we have not received or applied for a legal opinion from counsel or from any federal or state judicial or regulatory authority.Additionally, many aspects of our business have not been the subject of state or federal regulatory interpretation.The laws applicable to us are subject to evolving interpretations.If our operations are reviewed by a government authority, we may receive a determination that could be adverse to us.Furthermore, laws that are applicable to us may be amended in a manner that could adversely affect us. Only a small portion of our revenues come through a government system.Virtually all of our revenues are obtained from sales and service to vendees who pay us directly.We have not been subject to Medicare, Medicaid, or any other federally funded health care program. ITEM 1A. RISK FACTORS Purchasing shares of common stock in Imaging3 entails substantial risk.You should be able to bear a complete loss of your investment.You should carefully consider the following factors, among others. Forward-Looking Statements The discussions and information in our public reports with the Securities and Exchange Commission (collectively, the “Reports”), including the documents incorporated by reference may contain both historical and forward-looking statements.To the extent that the Reports contain forward-looking statements regarding the financial condition, operating results, our business prospects or any other aspect of our business, please be advised that our actual financial condition, operating results and business performance may differ materially from that projected or estimated by management in forward-looking statements.We have attempted to identify, in context, certain of the factors that management currently believes may cause actual future experience and results to differ from our current expectations.The differences may be caused by a variety of factors, including but not limited to adverse economic conditions, decrease in demand for medical imaging and other equipment, intense competition, including entry of new competitors, increased or adverse federal, state and local government regulation, failure by us to obtain the approval of the FDA for our proprietary 3D medical imaging device currently in the prototype phase,inadequate capital, unexpected costs, lower revenues and net income than forecast, failure to comply with our Chapter 11 Reorganization Plan, potentially causing the Company to re-enter bankruptcy, terminate and liquidate, failure to complete the development of our proprietary products currently under development, technological obsolescence of our products, failure to commercialize or sell any new or existing products developed by us, price increases for supplies, inability to raise prices, failure to obtain customers, the risk of litigation and administrative proceedings involving us and our employees, higher than anticipated labor costs, the possible fluctuation and volatility of operating results and financial condition, failure to make planned business acquisitions, failure of new businesses, if acquired, to be economically successful, decline in our stock price, dilution of ownership in us due to the issuance of additional securities by us or the conversion or exercise of outstanding convertible and other securities, adverse publicity and news coverage, inability to carry out marketing and sales plans, loss of key executives, changes in interest rates, inflationary factors, and other specific risks that may be alluded to in Reports filed by us. We have incurred substantial operating deficits since inception and may continue to incur losses in the future.To date, our revenue from component and equipment sales has not been adequate to cover research and development costs for proprietary products under development, marketing costs, operating and overhead costs, and substantial costs incurred in ongoing litigation.Revenue from our old business model of selling nonproprietary medical equipment and components has declined in recent fiscal quarters, and no sales of our proprietary 3D medical imaging product currently under development have yet been made, since it is still in the prototype phase and has not been approved by the FDA for sale or use.We do not have sufficient cash flow from our current operations to enable us to maintain or grow our business.We must raise additional capital in the future to continue to operate our businesses.Failure to secure adequate capital will hinder our growth and may jeopardize us as a going concern. If we do not generate significant additional revenue we will continue to receive a going concern qualification in our audit.Our financial statements have been prepared on a going concern basis of accounting, which contemplates continuity of operations, realization of assets and liabilities and commitments in the normal course of business.The financial statements do not reflect any adjustments that might result if we are unable to continue as a going concern.We do not generate sufficient revenue and have negative cash flow from operations, which raise substantial doubt about our ability to continue as a going concern.Our ability to continue as a going concern and appropriateness of using the going concern basis is dependent upon, among other things, an additional cash infusion.We are actively seeking new investors. 15 Table of Contents We have not completed the development of our proprietary 3D medical imaging technology.Research and development projects are inherently speculative and subject to cost overruns.We cannot assure that we will be able to complete the development of our real time 3D diagnostic medical imaging technology, that it will be approved by the FDA for sale and use, or that, once developed, our diagnostic medical imaging devices can be sold profitably.We may not develop any new products or services for sale from our research and development efforts. If we are required by the Food and Drug Administration to conduct clinical trials for our 3D medical imaging technology and device, the additional cost and time incurred before we receive approval from the Food and Drug Administration for the commercial sale and use of our device couldbe substantial and adversely affect our business, financial condition and operating results.On October 28, 2010, we received a letter from the Food and Drug Administration responding to our 510(k) application for clearance of our 3D medical imaging technology and device.In our application to the Food and Drug Administration we stated that our medical device is substantially equivalent to devices marketed in interstate commerce prior to May 28, 1976 and therefore should be approved for commercial sale and use as a Class II device, without the necessity for clinical trials.The Food and Drug Administration responded by rejecting our position that our medical device is substantially equivalent to such prior devices, citing several deficiencies in our submission.We plan to re-file our application to the Food and Drug Administration in the near future to again seek Class II approval, in which we will endeavor to address the deficiencies.We have engaged special outside professional counsel to assist us with the preparation and submission of our next filing with the Food and Drug Administration.While we disagree with the Food and Drug Administration’s position and we plan to re-file our application with additional information supporting our application for clearance, we cannot assure that such approval will be obtained or that we may not ultimately be required to file our application under Class III where clinical trials would be required, significantly delaying or preventing our device from being approved for commercial sale and use. We emerged from Chapter 11 bankruptcy proceedings in July 2013 subject to a reorganization bankruptcy plan containing numerous covenants with which we must comply.Our Chapter 11 Reorganization Plan granted us some relief from creditor and related liabilities and responsibilities, but imposed certain payment obligations and milestone responsibilities on the Company that it must satisfy in order to retain its reorganization plan and avoid a Chapter 7 liquidation proceeding.See a copy of the Company’s Reorganization Plan filed with the Company’s Report on Form 8-K, dated July 30, 2013.The Company is currently delinquent in the payment of certain of the obligations it must satisfy under the Chapter 11 Reorganization Plan. This gives those parties the right to request that the bankruptcy case be converted to a Chapter 7.There is no assurance that the Company will have adequate funding to (a) satisfy the payment and other requirements of its Chapter 11 Reorganization Plan, (b) otherwise comply with the Chapter 11 Reorganization Plan, and (c) operate successfully and profitably outside of bankruptcy to avoid a forced Chapter 7 termination and liquidation. We have a deferred prosecution agreement with the Securities and Exchange Commission (“SEC”) made in connection with a civil cease and desist order issued by the SEC against our former Chief Executive Officer.Under the agreement, the SEC has agreed to refrain from imposing an enforcement order against the Company as a result of actions of our prior Chief Executive Officer in 2011 that were asserted by the SEC to violate Rule 10b(5) and Regulation FD of the Securities Exchange Act of 1934, as amended (as misleading statements and selective disclosure of material nonpublic information regarding the Company), provided the Company complies with the deferred prosecution agreement and applicable federal securities laws, rules and regulations through 2017.There is no assurance that the Company may not inadvertently breach the deferred prosecution agreement and cause the SEC to file a civil action against us based on, among other things, the action filed against and settled with our prior Chief Executive Officer in 2013, addressing the events occurring in 2011. Our business may be adversely affected by competition.The diagnostic medical imaging industry is characterized by intense competition.We are subject to competition from other firms, many of which have greater financial resources, more recognition, more management experience, and longer operating histories than we have.We cannot assure that we will be able to compete successfully or profitably in the diagnostic medical imaging business. We may not achieve the revenue predicted by us in our business model.We plan to implement a business model that calls for us to sell medical diagnostic imaging devices, based on our proprietary technology.We will incur substantial operating losses until such time as we are able to generate revenues from the sale of these products.We cannot assure that businesses and customers will adopt our products and technology in the volume that we project, or that businesses and prospective customers will agree to pay the prices that we propose to charge.In the event our customers resist paying prices at the rate we propose, our financial conditions and results of operations will be materially and adversely affected. If products utilizing our medical diagnostic imaging technology are determined to be unsafe, our business will be adversely affected.As medical diagnostic imaging has become an ever-more important and prominent part of everyday life, dramatic growth in the use of medical diagnostic imaging devices has given rise to occasional questions about safety.In the event that our products are deemed unsafe, we could face substantial liability and our financial conditions and results of operations will be materially and adversely affected. 16 Table of Contents Our failure to achieve brand recognition could have an adverse effect on our business.We believe that establishing and maintaining brand recognition for our medical diagnostic imaging technology will be a critical aspect of our efforts to attract and expand our customer base.Promotion and enhancement of the Imaging3 brand will depend largely on our success in providing high quality products and services.In order to attract and retain customers and to promote the Imaging3 brand in response to competitive pressures, we may find it necessary to increase substantially our financial commitment to creating and maintaining the Imaging3 brand.We cannot assure that we will obtain brand recognition for Imaging3.Our failure to provide high quality products and services or to obtain and maintain brand recognition could have a material adverse effect on our business, results of operations, and financial condition. We must adapt quickly to changes in technology.Medical diagnostic imaging is a rapidly evolving technology.We must keep abreast of this technological evolution.To do so, we must continually improve the performance, features and reliability of our medical imaging equipment and related products.If we fail to maintain a competitive level of technological expertise, then we will not be able to compete in our market. Our inability to respond timely to technological advances could have an adverse effect on our business.We must be able to respond to technological advances and emerging industry standards and practices on a cost-effective and timely basis.We can offer no assurance that we will be able to successfully use new technologies effectively or adapt our products in a timely manner to a competitive standard.If we are unable to adapt in a timely manner to changing technology, market conditions or customer requirements, then we may not be able to successfully compete in our market. We may not be able to repay our indebtedness.We have substantial indebtedness to related parties and to unaffiliated third parties, as disclosed in more detail in our reports, financial statements and notes to financial statements filed with the Securities and Exchange Commission, and in our Chapter 11 Reorganization Plan, a copy of which is attached to our Report on Form 8-K, dated July 30, 2013.We cannot assure that we will be able to repay all or any of our indebtedness, or that the indebtedness does not and will not continue to have a material adverse impact on our financial condition, operating results and business performance, including but not limited to our ability to continue as a going concern. We cannot assure that we will achieve profitability.We cannot assure that we will be able operate profitability in the future.Profitability, if any, will depend in part upon our ability to successfully develop, obtain FDA approval, and market our proprietary medical diagnostic imaging technology, and other products and services.We may not be able to successfully transition from our current stage of business to a stabilized operation having sufficient revenues to cover expenses.While attempting to make this transition, we will be subject to all the risks inherent in a small business, including the needs to adequately service and expand our customer base and to maintain and enhance our current services.Our future profitability will be affected by all the risk factors described herein. We are exposed to various possible claims relating to our business and our insurance may not fully protect us.We cannot assure that we will not incur uninsured liabilities and losses as a result of the conduct of our business.We generally do not maintain theft or casualty insurance and has modest liability and property insurance coverage, along with workmen’s compensation and related insurance.However, should uninsured losses occur, our shareholders could lose their invested capital. We may face additional litigation in the future.We have had a substantial amount of litigation.The adverse resolution of such litigation to us could impair our ability to continue in business if judgment holders were to seek to liquidate our business through levy and execution.We have incurred and may continue to incur substantial legal fees and costs in connection with past and possibly future litigation.If we fail in our payment schedule, or fail in our defense to future pending actions, or become subject to a levy and execution on our assets and business, we could be forced to liquidate or to file for another bankruptcy and be unable to continue in our business.Investors who purchase shares of our common stock will be subject to the risk of total loss if the risks described herein are realized, because there may be insufficient assets with which to pay our debts, which would leave shareholders with no recovery. Pending appeals of litigation rulings initially in the Company’s favor could have a material adverse effect on the Company. There are currently four appeals pending in the “Vuksich Litigation.” If the Ninth Circuit Court of Appeals reverses the Bankruptcy Court and the District Court in any of these appeals, it could have a negative effect on the confirmed Plan: • Order Denying Motion to Dismiss Chapter 11 Case, Case No.: 13-56695 (9thCir.), appeal filed September 30, 2013, appealing the District Court’s dismissal of the initial appeal of the order. • Order Disallowing Claims Nos. 23 and 24, Case No.: 14-55499 (9th Cir.), appeal filed March 31, 2014, appealing the District Court’s order affirming the order of the Bankruptcy Court. • Order Denying Motion for Abandonment of Potential Claims Against Officers and Directors, Case No.: 14-55521 (9th Cir.), appeal filed April 2, 2014, appealing the District Court’s order affirming the order of the Bankruptcy Court. • Order Confirming Debtor’s First Amended Plan, Case No.: 14-55466 (9th Cir.), appeal filed March 24, 2014, appealing the District Court’s order affirming in part and reversing in part the order of the Bankruptcy Court. 17 Table of Contents The above appeals are scheduled for hearing at the Ninth Circuit Court of Appeals on December 9, 2015. We have only two independent directors.Currently, the only members of our board of directors are Dane Medley, Xavier Aguilera, William Lu and Richard Klug.Only two of these directors, William Lu and Richard Klug, are considered “independent directors,” as defined under the rules and regulations of the Securities and Exchange Commission.Therefore, decisions of the board of directors may be influenced by persons who are not considered independent directors, since half of our directors would not be considered to be independent. The loss of the services of any or our management or key executives could adversely affect our business.Our success is substantially dependent on the performance of our executive officers and key employees.The loss of an officer or director of Imaging3 could have a material adverse impact on us.We are generally dependent upon our executive officers, Dane Medley and Xavier Aguilera, for the direction, management and daily supervision of our operations. Our ability to protect our intellectual property is uncertain.We have applied to the U.S. Patent and Trademark Office to register “Imaging3” as a service mark and as a trademark.There are no assurances that these applications will be approved and the registrations granted or that any other person will not challenge the registration or attempt to infringe upon our marks.If we are unable to protect our rights to our trademarks or if such marks infringe on the rights of others, our business would be materially adversely affected. We may not be able to withstand fluctuations in our industry because our business is not diverse.Because of the limited financial resources that we have, it is unlikely that we will be able to diversify our operations.Our probable inability to diversify our activities into more than one area will subject us to economic fluctuations within a particular business or industry and therefore increase the risks associated with our operations. Our medical diagnostic imaging devices are subject to government regulation.Under the Medical Device Amendments of 1976 to the Federal Food, Drug and Cosmetic Act, all medical devices are classified by the Food and Drug Administration into one of three classes.A Class I device is subject only to certain controls, such as labeling requirements and manufacturing practices; a Class II device must comply with certain performance standards established by the FDA; and a Class III device must obtain pre-market approval from the FDA prior to commercial marketing.We must receive Class II approval to market our real time 3D medical diagnostic imaging devices.We cannot be certain when, if ever, we will receive this approval.In the absence of FDA approval, we will not be able to market or sell our proprietary diagnostic medical imaging device, resulting in a material adverse impact to our potential operating results and financial condition.Other laws and regulations may be adopted in the future that address the manufacture, sale and use of medical diagnostic imaging devices that could adversely affect our business. Our business is generally subject to government regulation.We are subject to regulations applicable to businesses generally.The adoption of any additional laws or regulations may decrease the growth of our business, decrease the demand for services and increase our cost of doing business.Changes in tax laws also could have a significant adverse effect on our operating results and financial condition. Our stock does not currently trade, but if trading resumes, our stock price could be volatile, as it was in the past, and could decline again.Trading in our stock was suspended in 2012 after we filed for bankruptcy, and has not yet resumed.We may still be delinquent in filing our reports currently with the Securities and Exchange Commission (“SEC”).We have asked the Office of the Chief Accountant of the SEC for an accommodation and waiver to relieve us of having to file our Annual Report on Form 10-K for our fiscal year ending on December 31, 2012.There is no assurance that our stock will resume trading on the OTC or any other public securities trading market, that the SEC will grant our waiver request, or that we will cure our reporting delinquencies.Our stock price has been volatile.The stock market in general has been extremely vulnerable and management cannot promise that the price of our common stock will not decline.Shares issued under the Chapter 11 Reorganization Plan are free trading.We may register more shares of our stock in the future, free trading shares of our common stock may be issued upon the conversion or exercise of outstanding securities or pursuant to court approved settlements, or restrictive transfer legends on outstanding securities may be removed pursuant to Rule 144 of the Securities Act of 1933, as amended, potentially increasing the supply of free trading shares and possibly exerting downward pressure on our stock price. Shareholders will experience dilution in their ownership of us.Our board of directors has the authority to cause the Company to issue additional securities and convertible securities at such prices and on such terms as it determines in its discretion without the consent of the stockholders, including without limitation common stock, preferred stock, warrants and convertible notes.In the past, the Company issued securities to professional investment firms that have full ratchet anti-dilution provisions and other adjustments for certain potentially dilutive transactions.These provisions may be included in future securities issued by us, and may be triggered, causing adjustments resulting in lower exercise prices and more securities outstanding, thereby causing existing shareholders to experience more dilution than originally anticipated when those securities were first issued by the Company.Consequently, our shareholders are subject to the risk that their ownership in the Company will be substantially diluted in the future. 18 Table of Contents ITEM 2. PROPERTIES We currently maintain and lease our administrative offices and production facility at 3022 North Hollywood Way, Burbank, California 91505.This facility contains 1,800 square feet of space, and we currently pay rent at a rate of $1.15 per square foot gross. ITEM 3. LEGAL PROCEEDINGS Although it has emerged from bankruptcy proceedings with a reorganization plan enabling it to continue to operate, the Company is still subject to the jurisdiction of the United States Bankruptcy Court and the terms and conditions of its Chapter 11 Reorganization Plan approved by the Court.There are four pending appeals with the Ninth Circuit Court of Appeals challenging various orders in the bankruptcy case. See “Item 1A – Risk Factors – Pending appeals of litigation rulings initially in the Company’s favor could have a material adverse effect on the Company.” There is no assurance that the Company will be successful in defending against these appeals.If the appeals reverse the orders of the Bankruptcy Court and the District Court, it may result in a reversal of the Company’s Chapter 11 Reorganization Plan and force the Company to liquidate and dissolve, or impose detrimental judgments against the Company. ITEM 4. MINE SAFETY DISCLOSURES Not applicable. 19 Table of Contents PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON STOCK, RELATED STOCKHOLDER MATTERS, AND ISSUER PURCHASES OF EQUITY SECURITIES Common Stock Our common stock traded on the OTC Bulletin Board Market under the symbol “IMGG,” until approximately December 15, 2012, when trading was suspended due to the Company’s bankruptcy and delinquency in filing its public reports with the Securities and Exchange Commission.The range of high and low bid quotations for each fiscal quarter within the last two fiscal years was as follows: Year Ended December 31, 2014 High Low First Quarter ended March 31, 2014 $ $ Second Quarter ended June 30, 2014 $ $ Third Quarter ended September 30, 2014 $ $ Fourth Quarter ended December 31, 2014 $ $ Year Ended December 31, 2013 High Low First Quarter ended March 31, 2013 $ $ Second Quarter ended June 30, 2013 $ $ Third Quarter ended September 30, 2013 $ $ Fourth Quarter ended December 31, 2013 $ $ The above quotations reflect inter-dealer prices, without retail markup, mark-down, or commission and may not necessarily represent actual transactions.Imaging3, Inc. filed for voluntary bankruptcy in the third quarter of 2012 which adversely affected stock values.The Company’s common stock has not traded on any exchange or public securities trading market since December 2012. As of December 31, 2014, there were approximately 211 record holders of our common stock, not including shares held in “street name” in brokerage accounts which is unknown.As of December 31, 2014, there were approximately 169,502,393 shares of our common stock outstanding on record. Dividends We have not declared or paid any cash dividends on our common stock and do not anticipate paying dividends for the foreseeable future. Equity Compensation Plan Information We have not established a management stock incentive plan pursuant to which stock options and other equity incentive securities may be authorized and granted to our executive officers, directors, employees and key consultants.In the event we establish the stock incentive plan, we expect to authorize a number of shares to be determined for future issuance.Our Chapter 11 Reorganization Plan authorizes us to adopt an equity incentive plan providing for the total issuance of up to 15% of our then outstanding common stock on the date of adoption. Warrants As of December 31, 2014, we had a total of 18,148,696 warrants to purchase 18,148,696 shares of our common stock outstanding, issued on the Effective Date of the Company’s Chapter 11 Reorganization Plan, exercisable for a period of ten years at an exercise price of $0.000001 per share. Preferred Stock As of December 31, 2014, we had no Preferred Stock outstanding. 20 Table of Contents ITEM 6. SELECTED FINANCIAL DATA Not applicable because we are a smaller reporting company. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL AND CONDITION RESULTS OF OPERATIONS Cautionary Statements This Form 10-K contains financial projections and other “forward-looking statements,” as that term is used in federal securities laws, about Imaging3, Inc.’s financial condition, results of operations and business.These statements include, among others, statements concerning the potential for revenues and expenses and other matters that are not historical facts.These statements may be made expressly in this Form 10-K.You can find many of these statements by looking for words such as “believes,” “expects,” “anticipates,” “estimates,” or similar expressions used in this Form 10-K.These forward-looking statements are subject to numerous assumptions, risks and uncertainties that may cause our actual results to be materially different from any future results expressed or implied by us in those statements. The most important facts that could prevent us from achieving our stated goals include, but are not limited to, the following: (a) volatility or decline of our stock price; (b) potential fluctuation in quarterly results; (c) our failure to earn revenues or profits; (d) inadequate capital to continue the business and barriers to raising the additional capital or to obtaining the financing needed to implement our business plans; (e) failure to commercialize our technology or to make sales; (f) changes in demand for our products and services; (g) rapid and significant changes in markets; (h) litigation with or legal claims and allegations by outside parties, causing us to incur substantial losses and expenses; (i) insufficient revenues to cover operating costs; (j) dilution in the ownership of the Company through the issuance by us of additional securities and the conversion of outstanding warrants, notes and other securities; (k) failure to obtain FDA approval for our new medical imaging device, which is still in its prototype stage; and (l) failure to comply with our Chapter 11 Reorganization Plan, causing us to re-enter bankruptcy and possibly terminate and liquidate. We cannot assure that we will be profitable.We may not be able to develop, manage or market our products and services successfully.We may not be able to attract or retain qualified executives and technology personnel.We may not be able to obtain customers for our products or services.Our products and services may become obsolete.Government regulation may hinder our business.Additional dilution in outstanding stock ownership will be incurred due to the issuance or exercise of more shares, warrants and other convertible securities. Because the statements are subject to risks and uncertainties, actual results may differ materially from those expressed or implied by the forward-looking statements.We caution you not to place undue reliance on the statements, which speak only as of the date of this Form 10-K.The cautionary statements contained or referred to in this section should be considered in connection with any subsequent written or oral forward-looking statements that we or persons acting on our behalf may make.We do not undertake any obligation to review or confirm analysts’ expectations or estimates or to release publicly any revisions to any forward-looking statements to reflect events or circumstances after the date of this Form 10-K or to reflect the occurrence of unanticipated events. 21 Table of Contents The following discussion should be read in conjunction with our financial statements and notes to those statements. In addition to historical information, the following discussion and other parts of this annual report contain forward-looking information that involves risks and uncertainties. Current Overview Our current focus is (a) on complying with our Chapter 11 Reorganization Plan by becoming current in our public report with the Securities and Exchange Commission and reactivating our trading symbol with FINRA to enable our common stock to trade on the OTC market or other public securities trading market, (b) to maintain our C-arm distribution business, (c) to continue to improve our 3D medical imaging technology, and (d) to prepare to re-file our application with the FDA for approval of our 3D medical imaging device. Our efforts include marketing our refurbished equipment.The sales and revenues from service and parts are either from extended warranty purchases at the time of purchase of the refurbished equipment, or service contracts and time and material revenue realized upon warranty expiration, the majority of which is realized one year from equipment purchase as warranties expire.Equipment sales usually have a one year warranty of parts and service.After a one year period, we contact the buyer to initiate the sale of a new warranty contract for one year.These funds are accrued over a one year period and revenue is recognized quarterly. Our sales effort through direct mail, broadcast facsimile and broadcast email to thousands of potential customers throughout the United States generates leads of potential customers desiring to purchase equipment either immediately or in the course of one year.This lead generation through direct mail and broadcast facsimile and email will continue on a quarterly basis with the goal of increasing the total number of our leads for our sales staff.Management expects that the marketing program will also eventually help stabilize the amount of refurbished equipment sold on a monthly basis, since the carry-over of leads not looking for immediate purchase will overlap with the immediate sales leads. The greater the number of leads generated, whether immediate or long term, the greater the opportunity to eventually create a consistent number of sales. On October 28, 2010, we received a letter from the United States Food and Drug Administration (“FDA”) responding to our application for clearance by the FDA of our 3D medical imaging technology and device.In our application to the FDA under Section 510(k) of the applicable federal legislation, we stated that our medical device is substantially equivalent to devices marketed in interstate commerce prior to May 28, 1976 and therefore should be approved for commercial sale and use as a Class II device, without the necessity for clinical trials.The FDA responded by rejecting our position that our medical device is substantially equivalent to such prior devices.We disagree with the FDA’s position and plan to re-file our application with additional information supporting our application for clearance. Upon receipt of the deficiency letter from the FDA denying our application to market our Dominion DViS product in the United States, we decided to hire a professional independent consulting firm with expertise in FDA filings and their successful resolution.Since the process has taken longer than management anticipated, management felt it prudent to engage outside consultants with sufficient experience to assist us in the process.The work on the application to the FDA was interrupted in September 2012 when we filed for Chapter 11 bankruptcy reorganization.We have not yet re-engaged consultants to prepare the next application to the FDA.We plan to re-engage them in early 2016 and to file with the FDA in 2016.While we remain confident of eventually achieving FDA approval of our medical device as a Class II device, we cannot assure that such approval will be obtained or that we may not ultimately be required to file it under Class III where clinical trials would be required. In the absence of FDA approval for our medical device, we currently do not and cannot rely upon it as a future source of sales and revenue.We are subject to the uncertainty of not knowing whether or when our proprietary medical device will be approved and can be sold.Under those circumstances, management believes that we will continue our current trend of incurring operating losses, possibly requiring us to raise additional capital or financing from outside sources.We cannot assure that we will be able to raise sufficient capital or financing to maintain our business while we are incurring operating losses, and we cannot assure that we will become profitable if our proprietary medical device is approved by the FDA. Critical Accounting Policies Our discussion and analysis of our financial condition and results of operations are based upon our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America.The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities.We monitor our estimates on an on-going basis for changes in facts and circumstances, and material changes in these estimates could occur in the future.Changes in estimates are recorded in the period in which they become known.We base our estimates on historical experience and other assumptions that we believe to be reasonable under the circumstances.Actual results may differ from our estimates if past experience or other assumptions do not turn out to be substantially accurate. 22 Table of Contents We have identified the policies below as critical to our business operations and the understanding of our results of operations. Revenue Recognition Revenue is recognized upon shipment, provided that evidence of an arrangement exists, title and risk of loss have passed to the customer, fees are fixed or determinable and collection of the related receivable is reasonably assured.Revenue is recorded net of estimated product returns, which is based upon the Company’s return policy, sales agreements, management estimates of potential future product returns related to current period revenue, current economic trends, changes in customer composition and historical experience. The Company accrues for warranty costs, sales returns, and other allowances based on its experience. Generally, the Company extends credit to its customers and does not require collateral.The Company performs ongoing credit evaluations of its customers and historic credit losses have been within management’s expectations and has a revenue receivables policy for service and warranty contracts.Equipment sales usually have a one year warranty of parts and service.After a one year period, the Company contacts the buyer to initiate the sale of a new warranty contract for one year.Warranty revenues are deferred and recognized on a straight-line basis over the term of the contract or as services are performed. Deferred Revenue Deferred revenue consists substantially of amounts received from customers in advance of the Company's performance service period. Deferred revenue is recognized as revenue on a systematic basis that is proportionate to the period that the underlying services are rendered, which in certain arrangements is straight-line over the remaining contractual term or estimated customer life of an agreement. Research and Development Costs and expenses that can be clearly identified as research and development are charged to expense as incurred in accordance with FASB ASC 730-10. Included in research and development costs are operating costs, facilities, supplies, external services, clinical trial and manufacturing costs, and overhead directly related to the Company’s research and development operations, as well as costs to acquire technology licenses. Other Accounting Factors The effects of inflation have not had a material impact on our operation, nor are they expected to in the immediate future. Although we are unaware of any major seasonal aspect that would have a material effect on the financial condition or results of operation, the first quarter of each fiscal year is always a financial concern due to slow collections after the holidays. The deposits that are shown in the financials are for pending sales of existing products and not any new patented product.These are deposits received from our customers for sales of equipment and services and are only removed as deposits upon completion of the sale. If for any reason a customer order is cancelled, the deposit would be returned as stated in the terms of sale, minus a restocking fee. No depositor is a related party of any officer or employee of Imaging3, Inc. Our terms of deposit typically are 50% down with the balance of the sale price due upon delivery. 23 Table of Contents The following sets forth selected items from our statements of operations for the year ended December 31, 2014, six months ended December 31, 2013, and the six months ended June 30, 2013. Successor Year Ended December 31, 2014 Successor Six Months Ended December 31, 2013 Predecessor Six Months Ended June 30, 2013 Net revenues $ $ $ Cost of goods sold Gross Profit General and administrative expenses Income (loss) from operations ) ) ) Total other income (expenses) ) ) Provision for income taxes ) ) - Net income (loss) $ ) $ ) $ ) Results of Operations for the Year Ended December 31, 2013 as Compared to the Year Ended December 31, 2014. We had revenues for the year ended December 31, 2014 of $398,271 as compared to $740,169 for the year ended December 31, 2013, which represented a 46% decrease. The decrease in sales was attributed directly to a decrease in equipment sales for this period as a result of the Company’s bankruptcy reorganization.Our rental revenue has increased to $72,850 in 2014 from $20,000 in 2013, an increase of 265% and is recognized over the term of the lease agreement.Rental revenues are only deemed earned as collected. Our cost of revenue was $163,135 for the year ended December 31, 2014 as compared to $362,366 for the year ended December 31, 2013, which represents a decrease of $199,231 or 55%.This decrease resulted directly from decreased sales and decreased costs for equipment, parts, sales and services, again resulting from the Company’s reorganization.Our gross profit margin for the year ended December 31, 2014 was $235,136 as compared to $377,803 for the year ended December 31, 2013, a 38% decrease. Our total operating expenses decreased in 2014 to $1,355,046 from $1,424,541 for the year ended December 31, 2013, a decrease of 5% due to decreased general and administrative expenses.Among some of the expenses were legal fees resulting from the Company’s continued bankruptcy reorganization. Our net loss for the fiscal year ending December 31, 2014 was $1,120,186 as compared to a net loss of $6,525,138 for the fiscal year ending December 31, 2013.This decrease in loss is attributed directly to the impairment expense account which was calculated at approximately $4,839,138, again attributed directly to the Company’s reorganization. In 2014, the Company spent $29,612 for research and development of our technology, which includes software design, mechanical design and the manufacturing of the prototype.Costs for individuals employed by Imaging3 are absorbed in normal operating expenses and are not separated into different categories at this time for simplicity. In 2013, $3,346 was spent and recorded for research and development. Under current accounting guidance, deferred income taxes are reported using the liability method. Deferred tax assets are recognized for deductible temporary differences and deferred tax liabilities are recognized for taxable temporary differences. We have recorded insignificant liabilities of $800 per year for income taxes for the state minimum tax of $800 imposed on corporations. We expect the trend of operating losses by us to continue into the future at the current or greater rate as we spend money on product development and marketing.We cannot assure that we can achieve profitability.We do not expect litigation against us to expand and believe litigation is on a decreasing trend, although we can give no assurances in relation to future litigation. Liquidity and Capital Resources Our total current assets decreased to $24,471 as of December 31, 2014, from $31,077 as of December 31, 2013, a difference of $6,606 or 27%.The cash account as of December 31, 2014 was $12,364 compared to $8,014 as of December 31, 2013. Our total current liabilities increased to $1,742,467 as of December 31, 2014 from $1,374,458 as of December 31, 2013.This increase is due in large part to an increase in accounts payable for legal fees incurred for the Company’s bankruptcy reorganization for this reporting period. During the year ended December 31, 2014, we used $576,900 of net cash for operating activities, as compared to $671,070 used during the year ended December 31, 2013.Net cash provided by financing activities during the year ended December 31, 2014 was $581,250, as compared to $672,215 during the year ended December 31, 2013. 24 Table of Contents We expect our working capital requirements in the next twelve months to be met primarily by the proceeds of private placements of common stock, convertible instruments and other securities to our existing shareholders and other investors.We expect to need additional working capital from outside sources to cover our anticipated operating deficits and to finance the re-filing of our application to the FDA for our proprietary 3D medical imaging device.There is no assurance that the Company will be able to raise sufficient additional capital or financing to continue in business or to effectively execute its business plan. Going Concern Qualification We have incurred significant losses from operations, and such losses are expected to continue.In their report on our financial statements as of and for the period ended December 31, 2014, our auditors have expressed substantial doubt about our ability to continue as a going concern. In addition, we have limited working capital.The foregoing raises substantial doubt about our ability to continue as a going concern.Management’s plans include seeking additional capital and/or debt financing.We cannot guarantee that additional capital and/or debt financing will be available when and to the extent required, or that if available it will be on terms acceptable to us.The financial statements do not include any adjustments that might result from the outcome of this uncertainty.The “Going Concern Qualification” may make it substantially more difficult for us to raise capital. Off-Balance Sheet Arrangements None. 25 Table of Contents ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA IMAGING3, INC. FINANCIAL STATEMENTS FOR THE YEARS ENDED DECEMBER 31, 2014 and 2013 CONTENTS Report of Independent Registered Public Accounting Firms 27-28 Balance Sheets as of December 31, 2014 and 2013 29 Statements of Operations for the six months ended December 31, 2013, six months ended June 30, 2013 and the year ended December 31, 2014 30 Statements of Cash Flows for the six months ended December 31, 2013, six months ended June 30, 2013 and the year ended December 31, 2014 31 Statement of Changes in Stockholders’ Deficit for the years ended December 31, 2014 and 2013 32 Notes to Financial Statements 33 26 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders Imaging3, Inc. Burbank, California We have audited the accompanying balance sheet of Imaging3, Inc. (Successor Company) as of December 31, 2014 and 2013, and the related statements of operations, stockholders’ deficit and cash flows for the year ended December 31, 2014 and the six months ended December 31, 2013. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audit in accordance with the standards established by the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Imaging3, Inc. as of December 31, 2014 and 2013, and the results of its operations and its cash flows for the year ended December 31, 2014 and the six months ended December 31, 2013 in conformity with accounting principles generally accepted in the United States of America. As discussed in Notes 2 and 4 to the financial statements, the Company filed a petition on September 13, 2012 with the United States Bankruptcy Court for the Central District of California for reorganization under the provisions of Chapter 11 of the Bankruptcy Code. The Company’s First Amended Chapter 11 Plan of Reorganization of Imaging3, Inc. (as revised, the “Plan”) was confirmed by the Court on July 9, 2013 and the Company emerged from bankruptcy on July 30, 2013.In connection with its emergence from bankruptcy, the Company adopted fresh start accounting. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 12 to the consolidated financial statements, the Company has incurred recurring net losses, used cash in operations and recently declared bankruptcy. These conditions raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans regarding those matters also are described in Note 12. The accompanying financial statements do not include any adjustments that might result from the outcome of this uncertainty. Rose, Snyder & Jacobs LLP Encino, California November 11, 2015 27 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders Imaging3, Inc. Burbank, California We have audited the accompanying statements of operations, stockholders’ deficit and cash flows of Imaging3, Inc. (Predecessor Company) for the six months ended June 30, 2013. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audit in accordance with the standards established by the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the results of operations and cash flows of Imaging3, Inc. for the six months ended June 30, 2013 in conformity with accounting principles generally accepted in the United States of America. As discussed in Notes 2 and 4 to the financial statements, the Company filed a petition on September 13, 2012 with the United States Bankruptcy Court for the Central District of California for reorganization under the provisions of Chapter 11 of the Bankruptcy Code. The Company’s First Amended Chapter 11 Plan of Reorganization of Imaging3, Inc. (as revised, the “Plan”) was confirmed by the Court on July 9, 2013 and the Company emerged from bankruptcy on July 30, 2013. In connection with its emergence from bankruptcy, the Company adopted fresh start accounting. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 12 to the consolidated financial statements, the Company has incurred recurring net losses, used cash in operations and recently declared bankruptcy. These conditions raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans regarding those matters also are described in Note 12. The accompanying financial statements do not include any adjustments that might result from the outcome of this uncertainty. Rose, Snyder & Jacobs LLP Encino, California November 11, 2015 28 Table of Contents IMAGING3, INC. BALANCE SHEETS Successor December 31, 2014 Successor December 31, 2013 ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net Inventory - Prepaid expenses Total current assets PROPERTY AND EQUIPMENT, net - - Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT LIABILITIES: Accounts payable $ $ Accrued expenses Deferred revenue Convertible notes payable, net of discount Total liabilities STOCKHOLDERS' DEFICIT: Successor preferred stock, no par value; authorized shares 1,000,000 - - Successor common stock, no par value; authorized shares 1,000,000,000 Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes form an integral part of these financial statements. 29 Table of Contents IMAGING3, INC. STATEMENTS OF OPERATIONS Successor Successor Predecessor Year Ended December 31, 2014 Six Months Ended December 31, 2013 Six Months Ended June 30, 2013 Net revenues $ $ $ Cost of goods sold Gross profit Operating expenses General and administrative expenses Total operating expense Loss from operations ) ) ) Other income (expense): Reorganization items, net - ) ) Interest expense ) ) ) Other income ) Impairment - ) - Total other income (expense) ) ) Income (Loss) before income tax ) ) ) Provision for income taxes - Net loss $ ) $ ) $ ) Basic and diluted net loss per share $ ) $ ) $ ) Basic and diluted weighted average common shares outstanding The accompanying notes form an integral part of these financial statements. 30 Table of Contents IMAGING3, INC. STATEMENTS OF CASH FLOWS Successor Successor Predecessor Year Ended December 31, 2014 Six Months Ended December 31, 2013 Six Months Ended June 30, 2013 CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used for operating activities: Impairment of Goodwill - - Depreciation and Amortization - - Stock-based compensation - - Shares issued for services - (Increase) / decrease in current assets: Accounts receivable ) Prepaid expenses and other assets ) ) Inventory ) - - Increase / (decrease) in current liabilities: Accounts payable Accrued expenses Deferred revenue ) Net cash used in operating activities ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from note payable - Proceeds from sale of common stock - Net cash provided by financing activities NET INCREASE (DECREASE) IN CASH & CASH EQUIVALENTS ) CASH & CASH EQUIVALENTS, BEGINNING BALANCE CASH & CASH EQUIVALENTS, ENDING BALANCE $ $ $ The accompanying notes form an integral part of these financial statements. 31 Table of Contents IMAGING3, INC. STATEMENT OF STOCKHOLDERS' DEFICIT FOR THE YEARS ENDED DECEMBER 31, 2 Common stock Preferred Stock Total Number of Number of Accumulated stockholders' shares Amount shares Amount deficit deficit Balance as of December 31, 2012 $ $ $ ) $ ) Net Loss - ) ) Balance of June 30, 2013 (Predecessor) ) ) Cancellation of Predecessor Company Equity ) Balance as of July 1, 2013 (Successor) - Issuance of Successor Common Stock - - - Shares issued for cash - - - Net loss - ) ) Balance as of December 31, 2013 (Successor) $ - - ) ) Shares issued for cash - - - Shares issued for services - - - Net Loss - ) ) Balance as of December 31, 2014 $ - $ - $ ) $ ) The accompanying notes form an integral part of these financial statements. 32 Table of Contents IMAGING3, INC. Notes to Financial Statements 1.ORGANIZATION AND DESCRIPTION OF BUSINESS Imaging3, Inc. (the “Company”, “us”, “we”, “Imaging3”) is a California corporation incorporated on October 29, 1993 as Imaging Services, Inc.The Company filed a certificate of amendment of articles of incorporation to change its name to Imaging3, Inc. on August 20, 2002. The Company’s primary business is refurbishment and sale of medical equipment, parts and services to hospitals, surgery centers, research labs, physician offices and veterinarians.Equipment sales include new c-arms, c-arms tables, remanufactured c-arms, used c-arm and surgical tables.Part sales comprise new or renewed replacement parts for c-arms. The Company has developed a proprietary medical technology designed to produce 3d medical diagnostic images in real time. We believe Imaging3 technology has the potential to contribute to the improvement of healthcare.Our technology is designed to cause 3D images to be instantly constructed using high-resolution fluoroscopy.These images can be used as real time references for any current or new medical procedures in which multiple frames of reference are required to perform medical procedures on or in the human body.Management believes that Imaging3 technology has extraordinary market potential in an almost unlimited number of medical applications. This technology is still in development and the Company intends to seek approval from the Food and Drug Administration (“FDA”), which will allow us to offer our product to healthcare providers. 2.BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation On September 13, 2012 (the “Petition Date”), the Company filed a voluntary petition with the federal bankruptcy court in Los Angeles, California, to enter bankruptcy under Chapter 11 of the United States Bankruptcy Code.On or about July 15, 2013, our Plan of Reorganization was approved by the United States Bankruptcy Court.On July 30, 2013, we emerged from bankruptcy and continued operations under the terms and conditions of our Bankruptcy Reorganization Plan as it applies to post bankruptcy operations. For accounting purposes, management deemed the effective date of the Chapter 11 Plan (the “Plan”) to be June 30, 2013. The Company’s operations between July 1, 2013 and July 30, 2013 were not significant. The Plan adopted by Imaging3, Inc. is a reorganizing plan.Payments under the Plan were made by utilizing existing cash on hand, borrowings on a secured and unsecured basis, future cash flow, if any, capital raised through the sale of our common stock in private placements, and by conversion of debt to equity. Upon emergence from bankruptcy, Imaging3 adopted fresh-start accounting which resulted in Imaging3 becoming a new entity for financial reporting purposes. Imaging3 applied fresh start accounting as of July 1, 2013. As a result of the application of fresh start accounting and the effects of the implementation of the plan of reorganization, the financial statements on or after July 1, 2013 are not comparable with the financial statements prior to that date. Refer to Note 4, “Petition for relief under Chapter 11 of the Bankruptcy Code”, for additional information. Subsequent to the Petition Date, all expenses, gains and losses directly associated with the reorganization proceedings are reported as Reorganization items, net in the accompanying Consolidated Statement of Operations. In addition, Liabilities subject to compromise during the chapter 11 proceedings were distinguished from liabilities that were not expected to be compromised and from post-petition liabilities in the accompanying Balance Sheets. References to “Successor” or “Successor Company” relate to Imaging3 on and subsequent to July 1, 2013. References to “Predecessor” or “Predecessor Company” refer to Imaging3 prior to July 1, 2013. Use of Estimates In preparing financial statements in conformity with accounting principles generally accepted in the United States of America, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements, and revenues and expenses during the reporting period.Actual results could differ from those estimates. Cash and Cash Equivalents The Company considers all liquid investments with a maturity of three months or less from the date of purchase that are readily convertible into cash to be cash equivalents.The Company maintains its cash in bank deposit accounts that may exceed federally insured limits.The Company has not experienced any losses in such accounts. The Company had no cash equivalents at December 31, 2013 or 2014. 33 Table of Contents Revenue Recognition Revenue is recognized upon shipment, provided that evidence of an arrangement exists, title and risk of loss have passed to the customer, fees are fixed or determinable and collection of the related receivable is reasonably assured.Revenue is recorded net of estimated product returns, which is based upon the Company’s return policy, sales agreements, management estimates of potential future product returns related to current period revenue, current economic trends, changes in customer composition and historical experience. The Company accrues for warranty costs, sales returns, and other allowances based on its experience. Generally, the Company extends credit to its customers and does not require collateral.The Company performs ongoing credit evaluations of its customers and historic credit losses have been within management’s expectations and has a revenue receivables policy for service and warranty contracts.Equipment sales usually have a one year warranty of parts and service.After a one year period, the Company contacts the buyer to initiate the sale of a new warranty contract for one year.Warranty revenues are deferred and recognized on a straight-line basis over the term of the contract or as services are performed. Deferred Revenue Deferred revenue consists substantially of amounts received from customers in advance of the Company's performance service period. Deferred revenue is recognized as revenue on a systematic basis that is proportionate to the period that the underlying services are rendered, which in certain arrangements is straight-line over the remaining contractual term or estimated customer life of an agreement. Goodwill Goodwill reported in the Successor period represents the reorganizational value of assets in excess of amounts allocated to identified tangible and intangible assets. Goodwill is not amortized, but is required to be assessed for impairment at least annually or when events or circumstances change that would indicate that goodwill might be impaired. Events or circumstances that could trigger an impairment review include, but are not limited to, a significant adverse change in legal factors or in the business climate, an adverse action or assessment by a regulator, unanticipated competition, a loss of key personnel, significant changes in the manner of the Company's use of the acquired assets or the strategy for the Company's overall business, significant negative industry or economic trends or significant under-performance relative to expected historical or projected future results of operations. The Company tests goodwill for impairment at the reporting unit level, which is one level below or the same as an operating segment. As of December 31, 2013 and 2014, the Company has one operating segment. When testing goodwill for impairment, the Company first performs a qualitative assessment to determine whether it is necessary to perform step one of a two-step annual goodwill impairment test for each reporting unit. The Company is required to perform step one only if it concludes that it is more likely than not that a reporting unit's fair value is less than its carrying value. Should this be the case, the first step of the two-step process is to identify whether a potential impairment exists by comparing the estimated fair values of the Company's reporting units with their respective book values, including goodwill. If the estimated fair value of the reporting unit exceeds book value, goodwill is considered not to be impaired, and no additional steps are necessary. If, however, the fair value of the reporting unit is less than book value, then the second step is performed to determine if goodwill is impaired and to measure the amount of impairment loss, if any. The amount of the impairment loss is the excess of the carrying amount of the goodwill over its implied fair value. The estimate of implied fair value of goodwill is primarily based on an estimate of the discounted cash flows expected to result from that reporting unit, but may require valuations of certain internally generated and unrecognized intangible assets such as the Company's software, technology, patents and trademarks. If the carrying amount of goodwill exceeds the implied fair value of that goodwill, an impairment loss is recognized in an amount equal to the excess. During the six months ended December 31, 2013 the Successor Company determined that the entire balance of the Goodwill recognized during the application of fresh-start reporting, which amounted to $4,839,139, was impaired. As such, the Successor Company recognized an impairment charge of $4,839,139 in its statement of operations during the six months ended December 31, 2013. Following is a summary of goodwill activity during the periods ended December 31, 2013 and June 30, 2013. There was no activity associated with goodwill during the year ended December 31, 2014. December 31, 2012 $
